Citation Nr: 9929594	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  92-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder claimed 
as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to April 1970.

This case came before the Board of Veterans' Appeals (Board) on appeal 
from a September 1991 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for PTSD.  

The veteran's claim initially came before the Board in September 1992 
at which time it was remanded to obtain additional evidence.  In 
February 1994 the Board found that the veteran had submitted new and 
material evidence to reopen his claim and again remanded the claim for 
further evidentiary development.  In August 1995 the claim was again 
remanded to obtain additional medical evidence and to have the veteran 
examined by two psychiatrists who were unfamiliar with his case.  The 
Board notes that the veteran was examined by two psychiatrists in 
November 1995.  The RO later noticed that one of those psychiatrists 
had previously examined the veteran and returned the examination as 
inadequate.  That defect was cured when the veteran was later examined 
by a second psychiatrist who had not previously examined him.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in combat.

2.  An acquired psychiatric disorder was not shown during service, nor 
was a psychosis shown within one year after the veteran's separation 
from service.

3.  The veteran does not have PTSD, and a nexus between any other 
diagnosed disorder and service is not shown.



CONCLUSION OF LAW

The veteran's psychiatric disorder, claimed as PTSD, was not incurred 
in or aggravated during service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1) 1154(b) 
(West 1991); 38 C.F.R. §§ 3.304(f) 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal no evidence of an acquired psychiatric 
disorder.  On his separation examination in March 1970 the veteran 
complained of depression or excessive worry.  In a certificate dated 
in March 1970 a social work officer and a division surgeon reported 
that the veteran had 8 Article 15's, usually for disobeying orders and 
one Special Court Martial for assault and robbery during his 20 months 
in the Army.  The major problem with him had been apathy toward duties 
and responsibilities and disrespect for authority.  Examination 
revealed that he was oriented, cooperative and coherent.  There was no 
evidence of severe anxiety, depression or thought disorder.  The 
diagnosis was immature personality.  

Service personnel records show that the veteran served for less than 
four months in Vietnam beginning in December 1969.  His principal duty 
during that time was medical aidman.  He was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  In his initial VA 
claim, he claimed service connection for "Nerves," which he stated 
began in January 1969.  He indicated that he was treated and given 
medication for nerves throughout service.  

On VA examination in September 1970 the veteran stated that he saw 
front line action in Vietnam.  He reported that he had been 
hospitalized for two months in 1968 for a nervous disorder.  
Examination revealed that he was pleasant, somewhat timid and self-
conscious.  He was in good contact and his affect was appropriate, but 
somewhat restrained.  There were no delusions or hallucinations.  He 
complained of sleeplessness at night, restlessness, irritability and 
recurrent headaches particularly when he was under any tension or 
stress.  He reported frequent nightmares.  He stated that at no time 
was he AWOL or court-martialed in service.  He reported that he was 
given Thorazine and Mellaril in service and had better result from 
Mellaril.  Judgment and insight were within normal limits.  There was 
no evidence of any depressive trends.  The pertinent diagnosis was 
chronic anxiety reaction.
In a rating action in November 1970 service connection for anxiety 
reaction was denied on the basis that it was not shown in the service 
medical records and it was first shown on the VA examination.  The 
veteran filed a notice of disagreement with that determination and a 
statement of the case was issued in March 1971.  He did not submit a 
timely appeal following issuance of that statement of the case.  

VA out-patient clinic records reveal that the veteran was seen in June 
1989.  It was reported that he spoke in a low voice tone and was 
depressed.  He reported sleep disturbance, nightmares and withdrawal.  
In August 1989 he reported that he still had nightmares and 
flashbacks, but was sleeping better.  Examination revealed that he was 
pleasant and cooperative.  He was rather subdued.  Affect was blunted 
and somewhat dejected.  The assessment was PTSD with anxiety, 
depression and flashbacks.  In November 1989 it was reported that he 
was fidgety, spoke in a low tone and appeared depressed and 
apprehensive.  He complained of inability to sleep because of fears of 
nightmares.

In a statement dated in January 1990 the veteran reported that he 
served as a medical corpsman.  He stated that many times he had to 
assist in loading and unloading bodies and that many times he saw men 
and children blown apart.  He related that since service being around 
people makes him nervous and that he could not sleep at night because 
of dreams about things that happened in Vietnam.

On VA examination in March 1990 the veteran complained of being 
anxious and irritable and of having frequent feelings of panic.  He 
reported sleep disturbances, repetitive nightmares about his combat 
experiences in Vietnam and flashbacks.  He stated that he served as a 
medic and had multiple catastrophic exposure.  Examination revealed 
that he had a very depressed and blunted affect.  He was oriented for 
time, place and person.  His ability to abstract concepts was mixed.  
Judgment appeared adequate.  Insight was poor.  The diagnosis was PTSD 
aggravated by situational stress.

On VA examination in January 1993 the veteran reported that he was 
exposed to fire fights.  He stated that what affected him most was 
seeing the bodies of young children blown to bits.  He also helped in 
picking up bodies of his comrades and putting them in body bags and 
loading them in trucks.  He stated that he started to become tearful 
and extremely preoccupied with the savagery that he witnessed.  He 
related that he often was found to be unable to move and do his job 
and he was reprimanded several times for being "too involved" with 
seeing people killed.  He stated that on many occasions he was unable 
to respond to commands because he was preoccupied, and, as a result, 
the sergeant recommended that he be separated from his unit, as he was 
unable to function in combat.  He stated that he was sent back to the 
United Sates after only four months in Vietnam and was discharged.  
After returning he jumped from one job to another.  He reported that 
he cried a lot and heard voices calling to him as from the dead.  He 
complained of poor concentration, and difficulty sleeping because of 
nightmares of dead bodies.  He reported that he was easily startled 
and had recurring recollections of Vietnam and flashbacks.  
Examination revealed that he appeared solemn and almost obtunded.  
Psychomotor activity was very slow.  He was oriented to time place and 
person and his memory was adequate.  Concentration and recall were 
impaired.  He had the ability to discriminate, but had difficulty with 
abstraction.  Mood was depressed and affect was blunted.  Judgment and 
insight were fairly adequate.  The diagnoses included PTSD and a 
personality disorder.  The examiner noted that the stressors to which 
the veteran was subjected were quite extreme and the sight of blown up 
bodies was quite catastrophic.

In a statement dated in January 1993 the veteran asserted that he was 
not hospitalized in 1968 because during that year he was in high 
school and then entered the military.

In response to a VA inquiry the U.S. Army and Joint Services 
Environmental Support Group (now the U.S. Armed Forces Center for the 
Research of Unit Records) reported that the information provided by 
the veteran was insufficient to conduct meaningful research.  
Information concerning specific combat incidents including dates, 
places and names was needed.

A Social and Industrial Survey in July 1994 revealed that after 
service the veteran returned to Jacksonville and did nothing for a 
while.  He then moved to Texas and worked for a tire company for a few 
weeks.  He moved to Detroit in 1972 and did odd jobs.  In 1973 he was 
arrested for assault and served two years in prison.  He was released 
in 1975, but his parole was revoked following a violation and he 
returned to prison until 1977.  He was re-arrested in 1979 for murder 
and paroled in 1981.  He then returned to Detroit and did odd jobs.  
He worked for General Motors for two years.  He reported that most of 
the time he drove a cab.  He did not recall the name of the cab 
companies.  He returned to Jacksonville in 1989 and moved in with his 
mother.  He did day labor.  He was re-arrested and returned to 
Michigan to serve a six month sentence.  He again returned to 
Jacksonville.  He stated that he was seen by a psychiatrist and 
received medication while in prison.  His education included college 
courses in prison.  He reported that he lived with friends or his 
parents and received medical and psychiatric care at a VA out-patient 
clinic.  He stated that he had tried group therapy, but talking about 
his experiences was so upsetting that he could not sleep for weeks at 
a time.  The veteran reported that he was currently living with his 
mother.  His mother stated that he got meals, phone calls and mail 
there, but did not live there.  His appearance was very disheveled and 
unkempt.  He stated that he had frequent nightmares and night sweats.  
He reported that he got drunk three times a week and would drink more 
often if he had the money.  He did not think he was an alcoholic, he 
just drank to forget.  

On VA examination in July 1994 it was reported that the veteran spent 
three months in combat and during that time his unit was subjected to 
friendly fire from helicopters trying to prevent advancing Vietcong 
from overrunning his unit.  The veteran reported that some of his own 
comrades were hit by friendly fire.  He stated that that affected him 
very much and he kept dreaming about it.  He also reported seeing many 
Vietnamese civilians being blown up by friendly fire and saw a 
sergeant in his platoon accidentally shot in the back by another 
soldier.  He reported that he was overwhelmed and began having 
difficulty concentrating and became unable to keep up with his duties 
on the front.  As a result he was transferred to the rear where he 
became withdrawn, apathetic and self-absorbed.  He reported symptoms 
including nightmares, flashbacks, difficulty sleeping, restlessness, 
easy startle, withdrawal and detachment.  He also reported persistent 
hallucinations, dereistic thinking and autistic behavior.  Examination 
revealed that he appeared preoccupied and very withdrawn.  He was 
rather slovenly in his attire and grooming.  Psychomotor activity was 
generally sluggish.  He appeared self-absorbed with the suggestion 
that he was talking to himself.  He had some difficulty paying 
attention.  He seemed fairly well oriented to time, place and person.  
Memory appeared adequate.  He had some difficulty with recall, 
discrimination and abstraction.  His speech was slow, soft and 
sometimes mumbling.  Responses were sometimes irrelevant or 
digressive.  He seemed to be responding to voices.  He was very 
withdrawn and appeared detached from his environment.  Mood was 
depressed and affect was flat.  Judgment and insight were impaired.  
Diagnoses were PTSD, schizophrenia, type undetermined, with paranoid 
features and depression, and a personality disorder.  The examiner 
opined that the veteran's experiences in Vietnam triggered PTSD and 
the development of schizophrenia.
On VA examination in November 1995 the veteran reported essentially 
the same history with regard to his military experiences as he 
reported on July 1994 examination.  He complained of difficulty 
sleeping, nightmares, hearing voices, feeling uneasy with people, 
getting easily upset, being easily startled, difficulty concentrating, 
being forgetful and becoming confused.  Examination revealed that he 
appeared preoccupied and not in good contact with reality.  He was 
sluggish and inattentive with rather retarded psychomotor activity.  
He was fairly well oriented and had fairly good memory.  His speech 
was minimal.  His answers were relevant and coherent.  He had a 
relatively short attention span and seemed preoccupied in his own 
world.  His speech was soft and occasionally vague.  He reported 
hearing voices almost continuously.  His mood was depressed and his 
affect was somewhat blunted and occasionally inappropriate.  Judgment 
was adequate.  The diagnosis was PTSD with severe depression and 
withdrawal and with psychotic manifestations.  

On VA examination by another psychiatrist in November 1995 the 
examiner noted that his information was anecdotal from the veteran 
since he could find no psychiatric information from the veteran's 
service in the file.  The veteran described his stressor as seeing so 
many other American soldiers shot and killed.  He complained of being 
nervous all the time, especially around other people, and having 
insomnia.  He also complained of hypervigilance, startle response to 
loud noises, flashbacks, recurrent and intrusive recollections of 
Vietnam, diminished interest in significant activities, feelings of 
detachment or estrangement from others, a restricted range of affect 
with little feelings for anyone, difficulty concentrating and 
difficulty sleeping.  Examination revealed that the veteran was 
friendly and attempted to cooperate.  He was relevant and coherent.  
His affect was flat.  He had auditory hallucinations.  He was well 
oriented.  His memory appeared poor.  The diagnosis was PTSD with 
psychosis.

On VA examination by another psychiatrist in January 1997 the veteran 
stated that the worst thing that happened to him in Vietnam was being 
a medic and trying to stop people from bleeding.  He also spoke of an 
incident when a Vietnamese soldier tricked an American helicopter into 
attacking an American platoon and killing nine people.  He complained 
of nightmares, insomnia, depression and hearing voices.  Examination 
revealed that his hygiene was extremely poor.  His mood was profoundly 
depressed.  Affect was blunted with severe psychomotor retardation.  
He spoke only when spoken to in a whispering, inaudible voice.  He 
reported auditory hallucinations and repeatedly went into a trance-
like state.  He was an extremely poor historian.  He was oriented to 
time, place and person.  Memory was impaired in three spheres.  The 
diagnosis was PTSD with psychotic symptomatology.

In October 1998, the veteran's claims file was forwarded to an 
independent medical expert (IME) in psychiatry for review and an 
opinion responding to the following questions:
1.  What is the correct diagnosis for the veteran's current 
psychiatric disorder?

2.  Is it at least as likely as not that such disorder is causally 
related to the veteran's service?

3.  Does the record support a diagnosis of PTSD disregarding any of 
the unverified stressor events described by the veteran?

The report of the IME, dated in April 1999, began with a notation that 
he had reviewed the veteran's records and considered the opinions and 
findings of psychiatrists who had seen the veteran.  He listed 
previous diagnoses given for the veteran including PTSD, major 
depression, psychosis, schizophrenia, schizoaffective disorder, 
dependent personality disorder, schizoid personality, obsessive 
compulsive personality, avoidant personality and immature personality.  
He also noted the veteran's claim that he witnessed the deaths of 
several comrades as the result of friendly fire from a helicopter.  
Referring to the veteran as "the patient" or "R.L." the IME offered 
his rational and conclusions regarding the veteran's psychiatric 
disorder as follows:

"...in his service medical records and in his service personnel 
records, there is no record of the patient having been exposed to 
combat experiences.  The document further states that the veteran was 
seen on "numerous occasions" by medical personnel during his brief 
time in Vietnam for complaints related to his genitourinary system and 
knee.  At no point during these contacts is there note of any 
psychiatric complaints or note of any stressful, combat-related or 
friendly-fire related occurrences.

This same appeal document further notes discrepancies and 
inconsistencies between the patient's own reports made at different 
times since the alleged events and between his reports and the 
available records.  An example is the patient's reported claim on a 
disability benefit application in 1990 of having had a nervous 
disorder since January 1969 and having been 'treated and given 
medication throughout [military] service.'  The service medical 
records show no record of his having received psychiatric treatment, 
and his evaluation for separation in March of 1970 reportedly states 
he had 'no history of mental illness inside or outside the service,' 
and 'there is no evidence of severe anxiety, depression or thought 
disorder.'  He later allegedly claimed to have been prescribed 
Thorazine and Mellaril while in the service, although this is not 
documented in his service medical records.  There is reported further 
inconsistency in his claim of employment driving a cab and working for 
General Motors during a period when he actually was incarcerated.

From the period between September 1970 and April 1989, there is no 
record of the patient having any psychiatric complaint, receiving any 
psychiatric treatment or having any findings of a psychiatric 
disorder.  Medical records from the Federal Correctional Institute in 
Sandstone, Minnesota indicate the patient in April 1978 was 
complaining of sleep problems, depression, worry and nervousness.  
There is also a report that he was using psychostimulants at this 
time, which could induce all of these symptoms.

The patient's record is replete with multiple appeals for service 
connected disability for both a psychiatric disability and for a knee 
injury.  There are several letters, either handwritten or typed 
(apparently by the patient) which are very articulate and well 
organized.  This is in contradistinction to his repeated presentations 
to the VA Mental Hygiene Clinic where he is described as having 'poor 
hygiene' 'blunted affect,' 'severe psychomotor retardation,' 
internally 'preoccupied' in a 'trance-like state,' having impaired 
memory, paranoid, setting things on fire at home due to an inability 
to attend to his tasks, his utilities being disconnected due to his 
being so withdrawn, etc.  This suggests the presence of a psychotic 
illness with concurrent or intermittent depression, which 
intermittently affects the patient's ability to organize himself to 
complete even the most basic of tasks such as hygiene and paying his 
bills.  The possibility of malingering is also suggested by this, but 
the psychiatrists who have seen him have not documented an impression 
of possible malingering, and I will not put this forth as even a 'rule 
out' diagnosis based on the information available to me through a 
review of his chart.

The patient has had repeated problems with complying with the law and 
to social norms and expectations, dating back to the time when he was 
in the service.  He has a history of polysubstance abuse, beginning at 
the latest soon after he left military service.  He received eight 
Article 15's while in the service.  These included claims he disobeyed 
orders, was apathetic towards his duties and responsibilities, was 
AWOL and was disrespectful of authority.  He was also court martialed 
while in the military on charges of assault and robbery of a fellow 
serviceman.  After leaving military service, R.L. was jailed for two 
years, beginning in 1973, for an assault conviction.  He was later 
again incarcerated for parole revocation related to a moving 
violation.  From 1979 until 1981 he was imprisoned following a 
conviction for murder.  He was re-arrested in 1989 and incarcerated 
for 6 months.  At that time, there is a report that the patient 'gets 
drunk three time a week,' and that he would drink more if he could 
afford to do so.

Although I do not have documentation of behavioral problems before 
military service, there is strong and compelling evidence that this 
veteran meets DSM-IV diagnostic criteria for Antisocial Personality 
Disorder.  This diagnosis requires a pervasive pattern of disregard 
for and violation of the rights of others indicated by at least three 
of the listed criteria.  R.L. meets this threshold, having 
demonstrated (1) failure to conform to social norms with respect to 
lawful behaviors as indicated by repeatedly performing acts that are 
grounds for arrest (2) deceitfulness, as indicated by repeated lying, 
use of aliases or conning others for personal profit or pleasure (3) 
irritability or aggressiveness, as indicated by repeated physical 
fights or assaults (4) reckless disregard for safety or self or others 
and (5) consistent irresponsibility, as indicated by repeated failure 
to sustain consistent work behavior or honor financial obligations.  
(Regarding #5, there are multiple notes in the chart that the patient 
has failed to sustain meaningful employment for more than 2 - 4 months 
at a time and that he has not worked at all since 1990 and is unable 
to give a reason why he could not have worked at some point during 
this time).

Numerous different psychiatrists have seen and evaluated R.L.  Their 
description of his mental status exam is remarkably consistent over 
the past few years.  Many of them make note of the patient's 
subjective statements at the time of his Mental Hygiene Clinic visits, 
with remarkable and consistent focus on his service connection 
disability application and appeal:

3/23/93:  'I had a pension exam in January.' 
6/29/93:  'They sent my appeal to the Board in Washington.' 
12/30/92:  'I was in front of the Board and they are going to 
reevaluate me.'

There is also consistency in his observed psychiatric complaints and 
presentation:

3/6/90:  very depressed and blunted affect, somewhat 
obtunded...concrete, no hallucinations, poor insight 12/30/92:  
withdrawn, sad, not overtly psychotic 3/29/93:  very withdrawn, slow 
thought process 10/27/93:  depressed, blunted affect 
7/14/94:  withdrawn, not paying his bills, auditory hallucinations, 
autistic behavior, complaining of nightmares, flashbacks, sleep 
disturbance, startle, detachment, poor grooming, seems to be 
responding to voices 
11/21/95:  auditory hallucinations, psychomotor retardation, 'in a 
fog,' 'vague,' 'preoccupied,' 'in his own world,' hearing voices 
'almost continuously,' very depressed mood, somewhat blunted and 
inappropriate affect 
11/27/95:  flat affect, auditory hallucinations, regressed, very poor 
insight, flashbacks, nightmares, startle, isolation/avoidance

FINDINGS:

Having reviewed this patient's file in detail, it is my impression 
that he meets diagnostic criteria for schizoaffective disorder, 
depressed subtype.  He presents with symptoms of auditory 
hallucinations, paranoia, social isolation and autistic behavior 
(common to schizophrenia), inappropriate affect, and sleep 
disturbance.  These symptoms are accompanied by symptoms of major 
depression with depressed mood and affect, psychomotor retardation, a 
possible past suicide attempt, and neuro-vegetative signs and 
symptoms.  The course of this patient's illness has been that of a 
progressive decline in his ability to function independently at home 
and his ability to maintain gainful employment.  His Global Assessment 
of Functioning has been estimated to be between 30 and 40, putting him 
in the range of severe psychiatric impairment.  The course of his 
illness is inconsistent with major depression with psychotic features, 
although a period of psychosis lasting for at least 2 weeks in the 
absence of affective symptoms would need to be established to truly 
discriminate schizoaffective illness from major depression with 
psychotic features.  The possibility of ongoing illicit drug and 
alcohol use must be considered, rendering the possibility of a 
substance induced mood and psychotic disorder.  I do not find the 
results of a recent drug toxicology screen in the patient's chart.

Diagnoses:

Axis I:		Schizoaffective Disorder, Depressed Subtype Rule 
out Major Depression with Psychotic Features History of Polysubstance 
Abuse, in reported remission Rule out Substance - Induced Mood and 
Psychotic Disorder 
Axis II:	Antisocial Personality Disorder 
Axis III:	Right Knee Injury, Chronic Pain 
Axis IV:	Chronic Pain, Legal History 
Axis V:	40

In my opinion, there is no evidence that the patient's current 
psychiatric illness or condition is causally related to his military 
service.  There is no evidence of psychiatric complaint or treatment 
during his service, no documentation of combat related trauma while in 
the military and no evidence of psychiatric illness upon separation 
from the military.  From the period between September 1970 and April 
1989, there is no record of the patient having any psychiatric 
complaint, receiving any psychiatric treatment or having any findings 
of a psychiatric disorder except while incarcerated in 1978 when he 
was concurrently using psychostimulants.

If unverified traumatic incidents allegedly experienced by the 
appellant during his Vietnam service are disregarded (to address your 
final question of me), the record does not support a diagnosis of PTSD 
for this patient.  

Service connection may be established for disability resulting from 
injury or disease incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110.  In the case of a psychosis, it may be presumed 
to have been incurred in service if it was manifest to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307, 
3.309.  Service connection for post- traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).  If a veteran engaged in combat with the enemy, 
he is entitled to have his lay statements accepted "as satisfactory 
evidence that the claimed events occurred, unless his descriptions are 
not consistent with the circumstances, conditions, or hardships of 
service or unless the BVA finds by clear and convincing evidence that 
a particular stressful event ... did not occur."  Cohen v. Brown, 10 
Vet.App. 128 at 146-147 (1997).  "Section 1154(b) deals with the 
question of whether a particular disease or injury was incurred or 
aggravated in service-that is, what happened then-not the question 
of either current disability or nexus to service, as to which 
competent medical evidence is generally required."  Caluza v. Brown, 
7 Vet.App. 498, 507 (1995).

In Wood v. Derwinski, 1 Vet.App. 190 (1991) the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that the Board is not bound to accept a veteran's uncorroborated 
account of his Vietnam experiences, nor was it bound to accept the 
unsubstantiated opinion of a social worker and a psychiatrist that 
alleged PTSD had its origin in a veteran's Vietnam service.  The Court 
found that it was reasonable for the Board to require some 
corroboration of the events that the veteran alleged happened to him 
in Vietnam.  Furthermore, in that case the veteran was asked, as here, 
to provide additional information concerning his alleged stressor so 
the VA could make further attempts to assist in obtaining 
corroborating evidence.  With regard to the veteran's failure to 
provide such information the Court noted, "The factual data required, 
i.e., names, dates and places, are straightforward facts and do not 
place an impossible or onerous task on appellant.  The duty to assist 
is not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood at 193.

The underlying question of fact to be determined in this case is 
whether the veteran engaged in combat with the enemy.  A determination 
with regard to that question requires the Board to analyze the 
statements of the veteran in the context of the other evidence of 
record and the circumstances, conditions and hardships of his service.  
In his attempt to establish a stressor the veteran has averred that he 
was a medic and was affected by efforts to stop people from bleeding.  
He stated that he helped in picking up bodies of his comrades and 
putting them in body bags and loading them in trucks.  He also 
reported seeing many Vietnamese civilians being blown up by friendly 
fire and seeing the bodies of young children blown to bits.  The 
veteran reported that some of his own comrades were hit by friendly 
fire.  In this regard he once related that they were hit by friendly 
fire from helicopters that were trying to prevent advancing Vietcong 
from overrunning the veteran's unit.  On another occasion he spoke of 
an incident when a Vietnamese soldier tricked an American helicopter 
into attacking an American platoon and killing nine people.  He stated 
that that affected him very much and he kept dreaming about it.  He 
also reported that he saw a sergeant in his platoon accidentally shot 
in the back by another soldier.  

While the occurrences described by the veteran could well be thought 
of as reasonable descriptions of the horrors of war, it strains 
credulity to conceive that they all happened to one individual over a 
period of less than four months while serving as a medic.  The veteran 
would have the Board believe that he witnessed multiple incidents 
which could easily be verified by unit histories, but he has twice 
failed to respond to requests that he provide sufficient details as to 
names, places, dates and units involved to allow research to verify 
the validity of the purported events.  He has provided distinctly 
different versions of the alleged helicopter attack which he claims as 
one of his stressors.  He was not awarded any combat citations as a 
result of his service in Vietnam.  

As was noted above, if the veteran had engaged in combat with the 
enemy, he would be entitled to have his lay statements accepted as 
satisfactory evidence that the claimed events occurred, unless his 
descriptions were not consistent with the circumstances, conditions or 
hardships of service.  However, this "presumption" of the 
truthfulness of the veteran's assertions as to what he did in the war 
is predicated upon his having engaged in combat with the enemy.  The 
Board finds that he has not established that he did indeed engage in 
combat with the enemy, and, therefore, his statements are not accepted 
as proof of the occurrence of the claimed events.

The Board notes that it previously found that appellant's claim to be 
well grounded, that is, capable of substantiation.  The Board now 
further finds that all relevant facts have been properly developed to 
the extent possible without further assistance from the veteran and, 
therefore, the statutory obligation of the VA to assist in the 
development of the appellant's claim has been satisfied.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

Since the veteran has failed to show the existence of any verified 
stressors during his period of service, the diagnoses of PTSD made by 
several psychiatrists which were predicated on the existence of such 
stressors are not accepted by the Board.  Instead, the Board accepts 
the opinion of the IME who reviewed the record and concluded that, 
disregarding alleged unverified traumatic events, a diagnosis of PTSD 
was not supported.  As the IME painstakingly explained, a nexus 
between any other currently diagnosed psychiatric disorder and service 
is not shown, and service connection for such disorder is not 
warranted.  


ORDER

Service connection for a psychiatric disorder claimed as PTSD is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

